Citation Nr: 1515027	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-45 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a sinus disorder, to include sinusitis and rhinitis.

2.  Entitlement to an increased rating for migraine headaches, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for a sinus condition and denied entitlement to a rating in excess of 10 percent for the Veteran's migraine headaches.  Subsequently, in an October 2009 rating decision, the RO increased the Veteran's disability rating for migraine headaches to 30 percent, effective December 1, 2007.  Accordingly, the issues on appeal are as stated on the cover page.

In January 2009, the Veteran presented testimony at a hearing before a Decision Review Officer.  Additionally, in November 2012, the Veteran presented testimony before the undersigned via a Board video teleconference hearing.  Transcripts of both hearings have been associated with the record.

In September 2013, the Board remanded this case for additional development.  The requested development having been accomplished, the case has been returned to the Board.  

As noted in the Board's prior remand, the claim of entitlement to a TDIU is considered part and parcel of the Veteran's claim of entitlement to an increased rating for migraine headaches.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU is also currently before the Board, as reflected on the cover page.

The issues of entitlement to an increased rating for migraine headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A preponderance of the evidence demonstrates that the Veteran's current sinus disorder is causally related to her military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sinus disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

In light of the favorable decision with respect to the claim at issue, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection

The Veteran essentially contends that she has a current sinus disorder that is etiologically related to sinus symptoms she suffered during service.  See Board Hearing Tr. at 9-12.  In this regard, the Veteran has reported that, since separation from service, she has been required to treat her sinus disorder with medication (i.e., nasal sprays and rinses) in order to prevent recurrent sinus infections.  See Board Hearing Tr. at 13.  

In order to establish entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that service connection for a sinus disorder is warranted in this case.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran currently has a sinus disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Specifically, the Veteran's post-service treatment records reveal that the Veteran was diagnosed with chronic sinusitis in May 2006 and October 2013.  See May 31, 2006 letter from VA physician; October 21, 2013 letter from VA physician.  Additionally, in September 2008, she was noted to have requested a consultation for a sinus infection, which had since resolved.  See September 16, 2008 VA treatment note.  The record also reflects that the Veteran has been diagnosed with allergic rhinitis and seasonal allergies and/or obstruction.  See May 31, 2006 letter from VA physician; VA treatment notes dated September 16, 2008; June 22, 2011; January 11, 2012; and October 3, 2012.  Moreover, the record reveals that the Veteran has consistently been prescribed medication to treat her sinus/allergy symptoms.  See, e.g., VA treatment records dated June 13, 2006; December 9, 2008; April 30, 2009; June 5, 2009; August 16, 2011; and January 11, 2012.  

In determining that the Veteran has a current sinus disorder, the Board acknowledges that, in February 2014, a VA examiner diagnosed the Veteran with a deviated nasal septum (traumatic) and seasonal allergic rhinitis, but went on to provide the opinion that the Veteran did not meet the medical definition of "chronic sinusitis" during service or now.  In providing this opinion, the examiner noted that the Veteran had an acute sinus infection on active duty that was documented to have resolved prior to her separation, and highlighted that there was no evidence of VA treatment for sinuses from October 1998 to September 2008.  She also noted that a February 2005 Ear, Nose, and Throat (ENT) physical examination revealed normal sinuses, and that a July 2010 computer tomography (CT) scan was normal.  Finally, the examiner reported that the documented instances of chronic sinusitis in the record were all subjective and did not meet the diagnostic criteria.  

Significantly, however, insofar as the February 2014 VA examiner appears to have based her opinion primarily on a lack of medical evidence of a continuity of treatment for sinusitis since service, the Board finds this opinion to be of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion); see also Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)) (VA regulations require a continuity of symptomatology, not a continuity of treatment).  In this regard, although the examiner noted the Veteran's reports of in-service sinus symptoms and reports of continuity of such symptomatology since service, she appears to have relied on the lack of corroborating treatment records in rendering her opinion that such symptoms had not been chronic.  Moreover, insofar as the February 2013 VA examiner appears to be assessing the credibility of the other medical evidence of record in rendering her opinion, the Board points out that credibility is an adjudicative, not a medical, determination.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence).

By contrast, the Board finds the May 2006 and October 2013 opinions of the Veteran's treating VA physicians to be probative evidence that the Veteran has a current sinus disorder.  As such, the Board finds that the first element required for service connection has been established.  

Turning to the second element required for service connection, the Board finds that there is competent and credible evidence of record regarding the Veteran's in-service sinus symptomatology.  Specifically, service treatment records dated in October 1992, August 1994, and August 1995 reflect that the Veteran experienced sinus symptoms.  In this regard, the Veteran was diagnosed with and treated for sinus infections in October 1992 and August 1994.  See service treatment records dated October 13, 1992; August 9, 1994; August 16, 1994; and August 24, 1994.  The record also reflects that the Veteran was diagnosed with and treated for several upper respiratory infections during service.  See service treatment records dated May 6, 1989; August 30, 1993; May 18, 1994; May 19, 1994; and February 23, 1996.  Her sinuses were found to be clinically normal on the May 1996 Physical Examination Board (PEB) separation examination; however, she reported having had sinusitis three times during service on her May 1996 PEB separation medical history report.  Accordingly, the Board finds that the second element required for service connection has also been established.  

Finally, turning to the third element required for service connection, the Board finds the positive nexus opinions provided by the Veteran's treating VA physicians in May 2006 and October 2013 to be highly probative.  Specifically, in a May 2006 letter, one of the Veteran's VA treating physician reported that the Veteran has suffered from allergic rhinitis and chronic sinusitis since service.  See May 31, 2006 letter from VA physician.  Additionally, in an October 2013 letter, one of the Veteran's treating VA physicians noted that she personally saw the Veteran for chronic sinusitis earlier that month and provided the opinion that, based on her "review of the evidence presented in paperwork from Claims and Appeal Division, ... [the Veteran's] sinus condition ... as LIKELY AS NOT began on active duty."  See October 21, 2013 letter from VA physician.  In this regard, the October 2013 letter highlighted that the VA physician's opinion was based on evidence from the Veteran's military data and her visit from October 16, 2013.  

In finding these opinions to be probative as to the etiology of the Veteran's current sinus disorder, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In this regard, both the May 2006 and October 2013 opinions were authored by physicians who possess the necessary education, training, and expertise to provide such an opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Additionally, both physicians had access to the Veteran's VA medical records, and the physician who authored the October 2013 opinion noted having reviewed the evidence that was of record in connection with the Veteran's service connection claim.  As such, the Board finds that the May 2006 and October 2013 medical opinions provide highly probative nexus evidence linking the Veteran's current sinus disorder to her military service.  

Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that all three elements required to establish entitlement to service connection for a sinus disorder have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Thus, the Veteran's claim of entitlement to service connection for a sinus disorder is granted.  


ORDER

Entitlement to service connection for a sinus disorder is granted.  


REMAND

The Veteran has also claimed entitlement to a rating in excess of 30 percent for service-connected migraine headaches and entitlement to a TDIU.  

During her February 2014 VA examination, the Veteran reported that she sought emergency room treatment for headaches in early 2013 at the Newton Medical Center.  She reported that she seeks such treatment when her headaches last more than three days.  Significantly, however, records from such treatment are not yet of record.  In this regard, the Board notes that evidence reflecting that the Veteran sought emergency medical treatment for a severe occurrence of the disability for which she is seeking an increased rating is potentially highly relevant to her claim.  The Board therefore finds that a remand is necessary in order to obtain this treatment record.  

While this case is on remand, VA should also obtain any outstanding VA medical records and associate these records with the claims file.  In this regard, the Board notes that the most recent VA medical evidence of record is dated in November 2013.

Finally, the Board notes that the claim for entitlement to TDIU is inextricably intertwined with the claim of entitlement to an increased rating for migraine headaches, as well as the implementation of the Board's grant of entitlement to service connection for a sinus disorder.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the migraine headache claim is completed and a disability rating for the sinus disability is assigned.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete the appropriate authorization to allow VA to obtain her 2013 emergency room treatment record from Newton Medical Center and any other relevant private medical records.  The Veteran should also be notified that she may submit any relevant records herself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, the file should be annotated as such and the Veteran should be so notified.  

2.  Obtain any outstanding VA medical records, including any treatment records dated since November 2013, and associate these records with the claims file.  

3.  After the development requested above has been completed, readjudicate the issues on appeal, to include the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


